Title: To James Madison from Thomas Jefferson, 30 September 1821
From: Jefferson, Thomas
To: Madison, James


                
                    
                        Dear Sir
                        Monticello Sep. 30. 21.
                    
                    Mr Brockenbrough has been closely engaged, since our last meeting in settling the cost of the buildings finished at the University, that we might obtain a more correct view of the state of our funds, and see whether a competency will remain for the Library. He has settled for 6. pavilions, 1. hotel, and 35. dormitories and will proceed with the rest; so that I hope, by our next meeting, the whole of the 4. rows will be nearly settled. From what is done he has formed an estimate of the cost of what is yet to be done; and guided in it by actual experience, it is probably nearly correct. The result is that our actual receipts heretofore, with what is still to be received of the loan of this year, after paying for the lands and all incidental and current expenses, will exactly compleat the 4. rows of buildings for the accommodation of the Professors and students, amounting in the whole to 195.000. Dollars, and leave us without either debt or contract.
                    In the conjectural estimate laid before the visitors at their last meeting it was supposed that the 3. annuities of 1822. 23. & 24. would suffice for the Library and current charges, without the aid of the unpaid subscriptions, which were reserved therefore as a contingent fund. By this more actual estimate it appears that the unpaid subscriptions, valued at 18.000 D. will be necessary to compleat that building. So that the conjectural estimate fell short by 18.000. D. of the real cost of the 4. rows; which in a total of 195.000. D. & is perhaps not over-considerable. I call it the real cost because that of the unfinished buildings is reckoned by the real cost of those finished. The season being now too far advanced to begin the Library, and the afflicting sickness in Genl. Cocke’s family having deprived me of the benefit of consultation with him, I think it a duty to leave that undertaking entirely open and undecided, for the opinion of the visitors at their meeting in November, when it is believed the actual settlements will have reached every thing, except 1. pavilion and 3. hotels, which alone will be unfinished until the spring. The considerations which urge the building the hall, at least, of the Library, seemed to impress the board strongly at their last meeting; and it is put in our power to undertake it with perfect safety, by the indefinite suspension by the Legislature of the commencement of our instalments. This leaves us free to take another year’s annuity,

to wit, that of 25. before we begin instalments, should the funds fall short which are here counted on for that building. The undertakers are disposed to accept and collect themselves the outstanding subscriptions in part of payment. You will distinguish in this statement, by their enormous cost, the pavilions No. 3 & 7. and 16. dormitories contracted for in 1817 & 18 at the inflated prices prevailing then while we acted as a central college only. In 1819. & the following years, prices were reduced from 25. to 50. per cent. The enlarged cost of the latter dormitories has been occasioned by the unevenness of the ground, which required cellars under many of them.
                    I shall hope to have the pleasure of receiving you at Monticello a day, at least, before that of our meeting, as we can prepare our business here so much more at leisure than at the University. I salute you with constant and affectionate Friendship & respect
                    
                        Th: Jefferson
                    
                
                
                
                    [Enclosure]
                     
                        
                            A view of the whole expences & of the Funds of the University
                            Actualcost
                            estimateddo.
                            Averages
                        
                        
                            
                            D
                            D
                            D
                        
                        
                            Pavilions. No. 3. & 7. undertaken in 1817.18
                             19,149.81
                            
                            9,574.90
                        
                        
                            No. 2. 4. 5. 9.
                             33,563.15
                            
                            8,390.78
                        
                        
                            17. marble capitels for No. 2. 3. 5. 8. from Italy
                              1,784.
                            
                            
                        
                        
                            No. 1. 6. 8. 10. not finished
                            
                             33,563.15
                            
                        
                        
                            Hotel.  B.B.
                              4,609.58
                            
                            
                        
                        
                            5. other Hotels not finished
                            
                             20,000.
                            4,000.
                        
                        
                            6
                            
                            
                            
                        
                        
                            Dormitories. 16. undertaken in 1817.
                             13,898.34
                            
                              868.64
                        
                        
                            19.
                             11,083.63
                            
                              583.34
                        
                        
                            74. not finished, but contracted for
                            
                             38,462.60
                              519.76
                        
                        
                            109.
                            
                            
                            
                        
                        
                            Lands, wages, and contingencies (suppose for round numbers)
                             18,885.74
                        
                        
                            
                            84,088.51    110,911.49
                        
                        
                            
                            195,000
                        
                        
                        
                            Funds. Glebe lands
                              3,104.09
                            
                            
                        
                        
                             Annuities of 1819. 20. 21
                             45,000.
                            
                            
                        
                        
                             loan of 1820
                             60,000.
                            
                            
                        
                        
                             loan of 1821
                             60,000.
                            
                            
                        
                        
                             Subscriptions received to Sep. 1821 about
                             25,000.
                            
                            
                        
                        
                             balance to be carried forward
                              1,895.91
                            195,000.
                            
                        
                        
                            Expences still to be incurred.
                            
                            
                            
                        
                        
                             Walls of backyards, gardens etc about 100,000. Bricks
                            
                              1,500.
                            
                        
                        
                             wages and contingencies for 1822.23.
                            
                              6,000.
                            
                        
                        
                             Library Hull 30,200. D + Interior 13,476 D
                            
                             43,675.
                            
                        
                        
                             Interest for 1821. 22. 23
                            
                             13,700
                            
                        
                        
                            
                            
                             64,875.
                            
                        
                        
                            Funds. Balance brought forward
                              1,895.91
                            
                            
                        
                        
                             Subscriptions. 19,133.33 of which are Sperate
                             18,000.
                            
                            
                        
                        
                             Annuities of 1822. 23. 24.
                             45,000.
                             64,895.91
                            
                        
                        
                            A more summary view of the cost of the 4. rows of buildings & Library
                            
                            
                            
                        
                        
                             10. Pavilions
                             88,060.11
                            
                            
                        
                        
                              6. Hotels
                             24,609.58
                            
                            
                        
                        
                            109. Dormitories
                             63.445.57
                            
                            
                        
                        
                                 Library
                             43,675.
                            
                            
                        
                        
                            
                            219,790.26
                            
                            
                        
                    
                
             